Case:19-60376-EJC Doc#:5 Filed:09/30/19 Entered:09/30/19 12:39:08 Page:1 of 8
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

Fill in this information to identify your case:
Debtor 1 Michael P. Garrett
First Name Middle Name Last Name

Debtor 2 Yachi M. Garrett [_] Check if this is an amended plan.
(Spouse, if filing) First Name Middle Name Last Name

 

Case number | 4 aa Lo O 27? b

(If known)

 

 

 

Chapter 13 Plan and Motion

 

[Pursuant to Fed. R. Bankr. P. 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of the Official Form 113].

1. Notices, Debtor(s) must check one box on each line to state whether or not the plan includes each of the following items. If an item
is checked as not being contained in the plan or if neither or both boxes are checked, the provision will be ineffective if set out in
the plan.

(a) This [_] contains nonstandard provisions. See paragraph 15 below.
plan: [¥] does not contain nonstandard provisions.

(b) This [¥] values the claim(s) that secures collateral. See paragraph 4(f) below.
plan: [_] does not value claim(s) that secures collateral.

(c) This [W] seeks to avoid a lien or security interest. See paragraph 8 below.
plan: [_] does not seek to avoid a lien or security interest.

2. Plan Payments.

(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $478.00 for the applicable commitment period of:

[_] 60 months: or
[¥] a minimum of 36 months. See 11 U.S.C. § 1325(b)(4).
(If applicable include the following: These plan payments will change to $ monthly on )
(b) The payments under paragraph 2(a) shall be paid:
[¥] Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s) upon the
Debtor's(s') employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the Debtor's(s')
employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following percentages of the

monthly plan payment:

[_] Debtor 1 % [¥] Debtor2_ 100 %

 

[_] Direct to the Trustee for the following reason(s):

[_] The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance, or
retirement.

[_] The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

 

(c) Additional Payments of $0.00 (estimated amount) will be made on ,__ (anticipated date) from (source, including income
tax refunds),

3. Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as follows on the
following long-term debts pursuant to 11 U.S.C. § 1322(b)(5). These postpetition payments will be disbursed by either the Trustee or
directly by the Debtor(s), as specified below. Postpetition payments are to be applied to postpetition amounts owed for principal,
interest, authorized postpetition late charges and escrow, if applicable. Conduit payments that are to be made by the Trustee which

GASB - Form 113 December 1, 2017

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankmptcy
Case:19-60376-EJC Doc#:5 Filed:09/30/19 Entered:09/30/19 12:39:08 Page:2 of 8

Debtor Michael P. Garrett Case number .
Yachi M. Garrett 7 = bo3 7b

 

 

become due after the filing of the petition but before the month of the first payment designated here will be added to the prepetition
arrearage claim.

PAYMENTS TO
MADE BY INITIAL
PRINCIPAL (TRUSTEE OR MONTH OF FIRST POSTPETITION MONTHLY
CREDITOR COLLATERAL RESIDENCE (Y/N) DEBTOR(S)) PAYMENT TO CREDITOR PAYMENT

 

-NONE-

(b) Cure of Arrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid in full through
disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage payments are to be applied to
prepetition amounts owed as evidenced by the allowed claim.

 

 

 

 

INTEREST RATE ON
DESCRIPTION OF PRINCIPAL RESIDENCE ESTIMATED AMOUNT  ARREARAGE (if
CREDITOR COLLATERAL (Y/N) OF ARREARAGE applicabl
pplicable)
-NONE-
4. Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated otherwise:
(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.
(b) Attorney’s Fees, Attorney’s fees allowed pursuant to 11 U.S.C. § 507(a)(2) of $4,500.00.
(c) Priority Claims. Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life of the
plan as funds become available in the order specified by law.
(d) Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.
DESCRIPTION OF
CREDITOR COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT
-NONE-
(e) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. § 1325(a)).
The claims listed below were either: (1) incurred within 910 days before the petition date and secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within 1 year of the petition date
and secured by a purchase money security interest in any other thing of value. These claims will be paid in full under the plan
with interest at the rate stated below:
ESTIMATED INTEREST
CREDITOR DESCRIPTION OF COLLATERAL CLAIM RATE MONTHLY PAYMENT
1803 Capital, LLC 2010 Lincoln MKT $9,075.00 7.00% $155/36 Months
$234.00 until paid in full
(f) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims partially
secured by collateral pursuant to 11 U.S.C. § 506 and provide payment in satisfaction of those claims as set forth below. The
unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The plan shall be
served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a certificate of
service.
VALUATION OF MONTHLY
CREDITOR DESCRIPTION OF COLLATERAL SECURED CLAIM INTERESTRATE pAyMENT
Economy Finance Company Miscellaneous Household goods $1.00 0.00% Min. $1.00
and all other collateral
Economy Finance Company Miscellaneous Household goods $1.00 0.00% Min. $1.00
and all other collateral
Modern Finance Miscellaneous Household goods $1.00 0.00% Min. $1.00
and all other collateral
Money Lion Inc. Miscellaneous Household goods $1.00 0.00% Min. $1.00
and all other collateral
Money Lion Inc. Miscellaneous Household goods $1.00 0.00% Min. $1.00
and all other collateral
Sterling Finance Miscellaneous Household goods $1.00 0.00% Min. $1.00

and all other collateral

GASB - Form 113 December 1, 2017

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-60376-EJC Doc#:5 Filed:09/30/19 Entered:09/30/19 12:39:08 Page:3 of 8

Debtor Michael P. Garrett

 

Case number

 

 

 

 

 

Yachi M. Garrett [7-693 7b
VALUATION OF MONTHLY
CREDITOR DESCRIPTION OF COLLATERAL SECURED CLAIM INTERESTRATE payMENT
World Finance Miscellaneous Household goods $1.00 0.00% Min. $1.00
and all other collateral
World Finance Co. Miscellaneous Household goods $1.00 0.00% Min. $1.00
and all other collateral
World Finance Co. Miscellaneous Household goods $1.00 0.00% Min. $1.00
and all other collateral
Swainsboro Financial Services 2006 Dodge Charger $3,400.00 7.00% Min. $69.00
and 2008 Chrysler Pacifica
Swainsboro Financial Services 1999 Honda Odyssey $1,600.00 7.00% Min. $32.00
Tom's Pawn Central 2-Laptops, 1-TV, Miscellaneous $500.00 7.00% Min. $10.00
tools and .45 pistol and all other
collateral
Aaron's, Inc. 23 Cu. Ft. Black Refrigerator Side by $230.00 0.00% Min. $5.00
Side
Aaron's Inc. King Mattress Tight top Beauty $780.00 0.00% Min. $15.00
Sleet, 2- King Foundations Silver
X2, Eastern King Viock Mattress
Protect and East King Box Wrap 1
Sku For 2 Wraps
NPRTO Georgia, LLC Futon Bunkbed Black Twin, Futon $475.00 0.00% Min. $10.00
Matt Black 6IN#30 and Allerton Twin
Mattress
(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
[_] with interest at % per annum; orl] without interest:
None
(hy General Unsecured Claims, Allowed general unsecured claims, including the unsecured portion of any bifurcated claims
provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a 0.00% dividend or a pro rata share of $0.00, whichever
is greater.
5. Executory Contracts.
(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).
DESCRIPTION OF
PROPERTY/SERVICES DISBURSED BY
CREDITOR AND CONTRACT ASSUMED/REJECTED MONTHLY PAYMENT TRUSTEE OR DEBTORS
Verizon Wireless Cell phone contract Rejected
(b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.
CREDITOR ESTIMATED ARREARAGE
-NONE-
6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments pursuant to 11 U.S.C.

§ 1326(a)(1) on allowed claims of the following creditors: [_] Direct to the Creditor; or [_] To the Trustee

CREDITOR
-NONE-

ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT

Te Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of such claim
identified here. See 11 U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d) to the following

claimant(s):

CLAIMANT
-NONE-

ADDRESS

8. Lien Avoidance. Pursuant to 11 U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the following
creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The plan shall be served on all

GASB - Form 113 December 1, 2017

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case:19-60376-EJC Doc#:5 Filed:09/30/19 Entered:09/30/19 12:39:08 Page:4 of 8

Debtor Michael P. Garrett Case number 4 ( _5-
Yachi M. Garrett PJ—bO376

 

 

affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a certificate of service.

 

CREDITOR LIEN IDENTIFICATION (if known) PROPERTY

Economy Finance Company Miscellaneous Household Goods
Economy Finance Company Miscellaneous Household Goods
Modern Finance Miscellaneous Household Goods
Money Lion Inc. Miscellaneous Household Goods
Money Lion Inc. Miscellaneous Household Goods
Sterling Finance Miscellaneous Household Goods
Swainsboro Financial Services Miscellaneous Household Goods
Swainsboro Financial Services Miscellaneous Household Goods
World Finance Co. Miscellaneous Household Goods
World Finance Co. Miscellaneous Household Goods
World Finance Co. Miscellaneous Household Goods
9. Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent shown below

upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated
as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects. Any allowed deficiency balance resulting
from a creditor’s disposition of the collateral will be treated as an unsecured claim in paragraph 4(h) of this plan if the creditor amends its
previously-filed, timely claim within 180 days from entry of the order confirming this plan or by such additional time as the creditor may
be granted upon motion filed within that 180-day period.

CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SATISFIED
-NONE-

10. Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by11 U.S.C §
1325(a)(5).

11. Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are based upon
the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. In accordance with the
Bankruptcy Code and Federal Rules of Bankruptcy Procedure objections to claims may be filed before or after confirmation.

12. Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan proposes,after
notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

13. Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a creditor pursuant
to Fed. R. Bankr. P. 3002.1(c) unless the Debtor's(s') plan is modified after the filing of the notice to provide for payment of such fees,
expenses, or charges.

14. Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13 plan on the
Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If the Debtor(s) seek(s) to limit
the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to avoid a security interest or lien (paragraph
8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan on the affected creditors pursuant to Fed. R. Bankr. P.
7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

15. Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

 

 

 

Dated: September 19, 2019 !s/ Michael P. Garrett
Michael P. Garrett
Debtor 1
Is! Yachi M. Garrett
Yachi M. Garrett
Debtor 2

Is/ J. Michael Hall

 

J. Michael Hall 319333
Attorney for the Debtor(s)

GASB - Form 113 December 1, 2017

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-60376-EJC Doc#:5 Filed:09/30/19 Entered:09/30/19 12:39:08 Page:5 of 8

Yachi M. Garrett SO BTL

 

Debtor Michael P. Garrett Case number | q i
|
|

GASB - Form 113 December 1, 2017

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankmuptcy
Case:19-60376-EJC Doc#:5 Filed:09/30/19 Entered:09/30/19 12:39:08 Page:6 of 8

United States Bankruptcy Court
For the Southern District of Georgia

In the Matter of: ) Chapter 13 Bankruptcy
Michael P. Garrett and Case No. 19-60376
Yachi M. Garrett, )
Debtors.
CERTIFICATE OF SERVICE

 

I certify that I have served the Plan by United States standard first-class mail to

the Chapter 13 Trustee, the US Trustee, and creditors on the attached mailing matrix:

O. Byron Meredith, III Office of the U.S. Trustee
Chapter 13 Trustee Johnson Square Business Center
PO Box 10556 2 E Bryan Street, Ste. 725
Savannah, GA 31412 Savannah, GA 31401

This 30" day of September, 2019.

/s/ J. Michael Hall

Attorney Bar No. 319333
Attorney for Debtors

Hall & Navarro, LLC

5 Oak Street

Statesboro, GA 30458
Telephone: (912) 764-6757
E-Mail: mhall@hallnavarro.com

 
Case:19-60376-EJC

Label Matrix for local noticing
1130-6

Case 19-60376-EJC

Southern District of Georgia
Statesboro

Mon Sep 30 10:32:53 EDT 2019

Brigit Inc.
838 6th Ave.
New York NY 10001-4194

Credit One Bank
6801 S$ Cimmarron Road
Las Vegas NV 89113-2273

Dish Network
PO Box 9033
Littleton CO 80160-9033

GA Dept. of Revenue

Compliance Division, ARCS-Bankruptcy
1800 Century Blvd. NW, Ste. 9100
Atlanta GA 30345

Georgia Student Finance Authority
2082 E Exchange Place

Ste. 200

Tucker GA 30084-5334

Internal Revenue Service
Centralized Insolvency Operation
PO Box 7346

Philadelphia PA 19101-7346

Lanier Collection Agency
PO Box 15519
Savannah GA 31416-2219

Michael P, Garrett
Yachi M. Garrett

670 N Coleman Street
Swainsboro GA 30401-3731

NPRTO Georgia, LLC
256 West Data Drive
Draper UT 84020-2315

Doc#:5 Filed:09/30/19 Entered:09/30/19 12:39:08 Page:7 of 8

1803 Capital, LLC
2600 Belle Chase Hwy. #206
Gretna LA 70056-7156

(p) CAPITAL ONE
PO BOX 30285
SALT LAKE CITY UT 84130-0285

Dave Inc,
1265 S Chchran Ave,
Los Angeles CA 90019-2846

Economy Finance Company
Walters Management Company
34 SE Broad St.

Metter GA 30439-4428

Michael P. Garrett
670 N Coleman Street
Swainsboro, GA 30401-3731

J. Michael Hall

Hall & Navarro, LLC

5 Oak Street

Statesboro, GA 30458-4848

(p) JEFFERSON CAPITAL SYSTEMS LLC
PO BOX 7999
SAINT CLOUD MN 56302-7999

Maurices Capital One
PO Box 4144
Carol Stream IL 60197-4144

Modern Finance
42 SE Broad St
Metter GA 30439-4428

Northland Comm
PO Box 790307
Saint Louis MO 63179-0307

Aaron's, Inc,
d/b/a Aaron's
426 S Main St.
Swainsboro GA 30401-3644

Credit One Bank
6801 S$ Cimarron Road
Las Vegas NV 89113-2273

Dept. of Ed/Nelnet
121 South 13th St.
Lincoln NE 68508-1904

Fingerhut /Webbank
6250 Ridgewood Road
Saint Cloud MN 56303-0820

Yachi M. Garrett
670 N Coleman Street
Swainsboro, GA 30401-3731

Indigo-Celtic Bank
PO Box 4499
Beaverton OR 97076-4499

LVNV Funding, LLC

625 Pilot Road

Ste. 2/3

Las Vegas NV 89119-4485

Q Byron Meredith III
P 0 Box 10556
Savannah, GA 31412-0756

Money Lion Inc,

30 W 21st Street
Floor 9

New York NY 10010-6957

Office of the U. S. Trustee
Johnson Square Business Center
2 East Bryan Street, Ste 725
Savannah, GA 31401-2638
Case:19-60376-EJC

Online Information Services
685 W Fire Tower Road
Winterville NC 28590-9232

(p) PROFESSIONAL DEBT MEDIATION
7948 BAYMEADOWS WAY

2ND FLOOR

JACKSONVILLE FL 32256-8539

Sterling Finance

1100 Hill Crest Parkway
Ste, A3

Dublin GA 31021-4368

Tom’s Pawn Central
216 N Coleman Street
Swainsboro GA 30401-3551

Zebit

9530 Towne Centre Dr,
Ste. 200

San Diego CA 92121-1981

Doc#:5 Filed:09/30/19 Entered:09/30/19 12:39:08 Page:8 of 8

Pineland Telephone Cooperative

PO Box 678
Metter GA 30439-0678

Ray Medical Clinic
401 W Main St.
Swainsboro GA 30401-3110

Swainsboro Financial Services
521 South Main St.
Swainsboro GA 30401-4875

Verizon Wireless
PO Box 3397
Bloomington IL 61702-3397

(p) PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 41067
NORFOLK VA 23541-1067

South GA Radiology
POBox 15727
Savannah GA 31416-2427

Swainsboro Financial Services
621 S$ Main Street
Swainsboro GA 30401

World Finance Co,
108 Frederick Street
Greenville SC 29607-2532

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g) (4).

Capital One Bank USA, NA
PO Box 85015
Richmond VA 23285-5075

Professional Debt. Mediation
7948 Bay Meadows Way

and Floor

Jacksonville FL 32207

Jefferson Capital Systems
16 McLeland Rd
Saint Cloud MN 56303

Portfolio Recovery Assoc,
120 Corporate Blvd.

Ste. 100

Norfolk VA 23502

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(d)Economy Finance Company
Walters Management Company
34 SE Broad Street

Metter GA 30439-4428

(d)J. Michael Hall

Hall & Navarro, LLC

5 Oak Street

Statesboro, GA 30458-4848

End of Label Matrix

Mailable recipients 42
Bypassed recipients 2
Total 44
